DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner appreciates the time and effort of the Applicant in the compact prosecution of this case. The Amendments, however, have not placed the application in condition for allowance based on the newly applied art.
If further attempts are made to properly and completely define the invention, Applicant is advised to consider the paragraphs or columns and line numbers and/or figures in the references, as noted below.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well; and such passages and/or figures may be helpful to Applicant in preparing a response to this action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hao (US 20170162944) in view of Rudish (US Pat. 6219006).
Regarding claim 1:
Hao discloses (in Figs. 1, 2a, 2b and 7b) an antenna (50), comprising an antenna element (40) comprising two conductive arms (41 and 42) disposed on a circular substrate (60), wherein each conductive arm (41 and 42) begins at one side of a feed port and traces a spiral for a plurality of revolutions (See Fig. 1); a cylindrical cavity (defined by 51 and 51a) comprising a cavity base (51a) and a cavity wall (51), wherein the cavity wall (51) defines an opening (defined top opening created by 51) that substantially matches a diameter of the circular substrate (on which the spiral is disposed), and wherein the cylindrical cavity (defined by 51 and 51a) is positioned behind the antenna element (40) so that the substrate (on which the spiral is disposed) covers the opening (defined top opening created by 51) formed by the cavity wall (51); and, wherein each perturbation element (52) has an element base that is flush with the cavity base (51a) and an element top at a height (defined by h1) above the cavity base (51a), and wherein the height (defined by h1) of each element top is between the cavity base (51a) and the circular substrate.
Hao is silent on that a plurality of perturbation elements disposed or formed on the cavity base within a diameter defined by an outermost boundary of the spiral of the conductive arms.
Rudish disclose a plurality of perturbation elements (28) disposed or formed on the cavity base (24) within a diameter defined by an outermost boundary (12) of the spiral of the conductive arms (14, 16).

Regarding claim 2:
Hao discloses the spiral is an Archimedean spiral (Para. 0016, Lines 11 -16).
Regarding claim 3:
Hao discloses the perturbation element (52) is a cone, a cylinder, or a cone with a flat top (See Figs.; Para. 0019, Lines 11-14).
Regarding claim 7:
Hao discloses each conductive arm (41 and 42 of the spiral antenna, 40) is a conducting polymer, metal, or metal alloy.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hao (US 20170162944) in view of Rudish (US Pat. 6219006) as applied to claims 1 and further in view of Ezal et al. (US 20080303714).
Hao as modified is silent on that a bandwidth measured at the feed point depends on a shape, a size, a number and/or an arrangement of the perturbation elements as required by claim 4; an axial ratio measured at the feed point of the antenna depends on a shape, a size, a number and/or an arrangement of the perturbation elements as required by claim 5; and a gain measured at the feed point of the antenna depends on a shape, a size, a number and/or an arrangement of the perturbation elements.
Ezal et al. contemplate modifications including perturbation elements defined by posts and pins for improving the desired antenna performance characteristics such as symmetry, bandwidth and gain (Para. 0091, Lines 8-16; Para. 0112, Lines 9-12; Para. 0113, Lines 12-16).
Accordingly, it would have been an obvious matter of design consideration to implement the perturbation elements to achieve the desired antenna performance characteristics such as symmetry, bandwidth and gain as taught by Ezal et al. especially since such design consideration would have been .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hao (US 20170162944) in view of Rudish (US Pat. 6219006) as applied to claims 1 and further in view of Koerner (US Pat. 4015264).
Regarding claim 8:
Hao as modified is silent on the plurality of perturbation elements comprise quadruple conical perturbations.
Koerner disclose the plurality of perturbation elements (21-24) comprise quadruple perturbations (See Fig. 1).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the plurality of perturbation elements as quadruple perturbations as taught by Koerner into the conical perturbations of Hao as modified for the benefit of maximizing the frequency range of the antenna without increasing the physical size thereof (See Abstract; Col. 1, Lines 23-25).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BI

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845